Exhibit 10.2

 

Execution Version

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of August 21, 2009, by and among BUCKEYE PARTNERS, L.P., a Delaware
limited partnership (the “Borrower”), the Lenders (as defined below) party
hereto, and SUNTRUST BANK, in its capacity as administrative agent for the
Lenders (the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the several banks and other financial institutions party
thereto (collectively, the “Lenders”) and the Administrative Agent are parties
to that certain Credit Agreement, dated as of November 13, 2006 (as amended,
supplemented and modified from time to time, the “Credit Agreement”; capitalized
terms used herein and not otherwise defined shall have the meanings assigned to
such terms in the Credit Agreement as amended hereby), pursuant to which the
Lenders have made certain financial accommodations available to the Borrower;
and

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement and consent to the waiver
of certain requirements of the Credit Agreement, and subject to the terms and
conditions hereof, the Lenders executing this Amendment are willing to do so;

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrower, the Lenders executing this
Amendment and the Administrative Agent agree as follows:

 

1.             Amendments.

 

(a)           Section 1.1 of the Credit Agreement is hereby amended by adding
the following definitions of “Cash Collateralize”, “Defaulting Lender”, “Lender
Insolvency Event”, “Non-Defaulting Lender”, “Parent Company”, “Potential
Defaulting Lender”, “Revolving Credit Exposure” and “Swing Line Exposure” in the
appropriate alphabetical order:

 

“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars, with a depository institution and pursuant to
documentation in form and substance, reasonably satisfactory to the
Administrative Agent (and “Cash Collateralization” has a corresponding meaning).

 

“Defaulting Lender” shall mean, at any time, a Lender as to which the
Administrative Agent has notified the Borrower that (i) such Lender has failed
for

 

--------------------------------------------------------------------------------


 

three or more Business Days to comply with its obligations under this Agreement
to make a Loan and/or make a payment to the Issuing Bank in respect of a Letter
of Credit or to the Swing Line Lender in respect of a Swing Line Loan (each a
“funding obligation”), (ii) such Lender has notified the Administrative Agent or
has stated publicly that it (a) will not comply with any such funding obligation
hereunder, or (b) has defaulted on, its obligation to fund generally under any
other loan agreement, credit agreement or other financing agreement, (iii) such
Lender has, for three or more Business Days, failed to confirm in writing to the
Administrative Agent, in response to a written request of the Administrative
Agent, that it will comply with its funding obligations hereunder, or (iv) a
Lender Insolvency Event has occurred and is continuing with respect to such
Lender.  Any determination that a Lender is a Defaulting Lender under clauses
(i) through (iv) above will be made by the Administrative Agent in its sole
discretion acting in good faith.  The Administrative Agent will promptly send to
all parties hereto a copy of any notice to the Borrower provided for in this
definition.

 

“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervener or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment, or (iii) such Lender or its Parent Company has been
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Person or its assets to be, insolvent; provided that, for
the avoidance of doubt, a Lender Insolvency Event  shall not be deemed to have
occurred  solely by virtue of the ownership or acquisition of any equity
interest in or control of such Lender or a parent company thereof by a
governmental authority or an instrumentality thereof.

 

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender or a Potential Defaulting Lender.

 

“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.

 

“Potential Defaulting Lender” shall mean, at any time, a Lender (i) as to which
the Administrative Agent has notified the Borrower that an event of the kind
referred to in the definition of “Lender Insolvency Event” has occurred and is
continuing in respect of any material financial institution affiliate of such
Lender, (ii) that has (or its Parent Company or a material financial institution
affiliate thereof has) notified the Administrative Agent or has stated publicly
that

 

--------------------------------------------------------------------------------


 

it will not comply with its funding obligations under any other loan agreement
or credit agreement or other similar/other financing agreement or (iii) that
has, or whose Parent Company has, a non-investment grade rating from Moody’s or
S&P or another nationally recognized rating agency.  Any determination that a
Lender is a Potential Defaulting Lender under any of clauses (i) through
(iii) above will be made by the Administrative Agent in its sole discretion
acting in good faith.  The Administrative Agent will promptly send to all
parties hereto a copy of any notice to the Borrower provided for in this
definition.

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Credit
Loans, LC Exposure and Swing Line Exposure.

 


“SWING LINE EXPOSURE” SHALL MEAN, WITH RESPECT TO EACH LENDER, THE PRINCIPAL
AMOUNT OF THE SWING LINE LOANS IN WHICH SUCH LENDER IS LEGALLY OBLIGATED EITHER
TO MAKE A BASE RATE LOAN OR TO PURCHASE A PARTICIPATION IN ACCORDANCE WITH
SECTION 2.01, WHICH SHALL EQUAL SUCH LENDER’S PRO RATA SHARE OF ALL OUTSTANDING
SWING LINE LOANS.


 


(B)           SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY REPLACING
THE DEFINITIONS OF “BASE RATE” AND “BGH HOLDINGS” IN THEIR ENTIRETY WITH THE
FOLLOWING:


 

“Base Rate” shall mean, with respect to any Base Rate Loan, for any day, the
highest of (i) the Federal Funds Rate for any such day plus 1/2 of 1%, (ii) the
Prime Rate for such day and (iii) the LIBOR Rate determined on a daily basis for
an Interest Period of one (1) month, plus the Applicable Margin in effect from
time to time for LIBOR Loans.  Each change in any interest rate provided for
herein based upon the Base Rate resulting from a change in the Base Rate shall
take effect at the time of such change in the Base Rate.

 

“BGH Holdings” shall mean BGH GP Holdings, LLC, a Delaware limited liability
company.

 

(c)           Section 1.02 of the Credit Agreement is hereby amended by adding
the following sentence to the end of such Section:

 

Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Statement of Financial Accounting Standards 159 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of  any Loan Party or any Subsidiary of any
Loan Party at “fair value”, as defined therein.

 

(d)           Section 5.06 of the Credit Agreement is hereby amended by
replacing subsection (a) of such Section in its entirety with the following:

 

--------------------------------------------------------------------------------


 

(a)           If any Lender has notified the Borrower and the Agent of its
incurring additional costs under Section 5.01, has required the Borrower to make
payments for Taxes under Section 4.06 or is a Defaulting Lender, then the
Borrower may, unless such Lender has notified the Borrower and the Agent that
the circumstances giving rise to such notice no longer apply, terminate, in
whole but not in part, the Revolving Credit Commitment of any Lender (other than
the Agent) (the “Terminated Lender”) at any time upon five Business Days’ prior
written notice to the Terminated Lender and the Agent (such notice referred to
herein as a “Notice of Termination”).

 

(e)           Article V of the Credit Agreement is hereby amended by adding the
following Section 5.07 to the end of such Article:

 

Section 5.07.        Defaulting Lenders.

 

(a)           If a Lender becomes, and during the period it remains, a
Defaulting Lender or Potential Defaulting Lender, the following provisions shall
apply, notwithstanding anything to the contrary in this Agreement:

 

(1)           the LC Exposure and Swing Line Exposure of such Defaulting Lender
will, subject to the limitation in the first proviso below, automatically be
reallocated (effective on the day such Lender becomes a Defaulting Lender) among
the Non-Defaulting Lenders pro rata in accordance with their respective
Revolving Credit Commitments;  provided that (a) the sum of each Non-Defaulting
Lender’s total Revolving Credit Exposure may not in any event exceed the
Revolving Credit Commitment of such Non-Defaulting Lender as in effect at the
time of such reallocation and (b) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrower, the Administrative Agent, the Issuing Bank, the Swing
Line Lender or any other Lender may have against such Defaulting Lender or cause
such Defaulting Lender to be a Non-Defaulting Lender;

 

(2)           to the extent that any portion (the “unreallocated portion”) of
the Defaulting Lender’s LC Exposure and Swing Line Exposure cannot be so
reallocated, for any reason, or with respect to the LC Exposure and Swing Line
Exposure of any Potential Defaulting Lender, the Borrower will, not later than
two (2) Business Days after demand by the Administrative Agent (at the direction
of the Issuing Bank and/or the Swing Line Lender), (a) Cash Collateralize the
obligations of the Borrower to the Issuing Bank or the Swing Line Lender in
respect of such LC Exposure or Swing Line Exposure, as the case may be, in an
amount at least equal to the aggregate amount of the unreallocated portion of
the LC Exposure and Swing Line Exposure of such Defaulting Lender or the LC

 

--------------------------------------------------------------------------------


 

Exposure and Swing Line Exposure of such Potential Defaulting Lender, or (b) in
the case of such Swing Line Exposure, prepay (subject to clause (5) below)
and/or Cash Collateralize in full the unreallocated portion thereof, or (c) make
other arrangements satisfactory to the Administrative Agent, the Issuing Bank
and the Swing Line Lender in their sole discretion to protect them against the
risk of non-payment by such Defaulting Lender or Potential Defaulting Lender;

 

(3)           in addition to the other conditions precedent set forth in
Section 3.2, the Issuing Bank will not be required to issue, amend or increase
any Letter of Credit and the Swing Line Lender will not be required to make any
Swing Line Loans unless they are satisfied that 100% of the related LC Exposure
and Swing Line Exposure is fully covered or eliminated by any combination
satisfactory to the Issuing Bank or the Swing Line Lender, as the case may be,
of the following:

 

(i) in the case of a Defaulting Lender, the LC Exposure and Swing Line Exposure
of such Defaulting Lender is reallocated as to outstanding and future Letters of
Credit and Swing Line Loans to the Non-Defaulting Lenders as provided in clause
(1) above;

 

(ii) in the case of a Defaulting Lender or a Potential Defaulting Lender,
without limiting the provisions of clause (3)(i), the Borrower Cash
Collateralizes the obligations of the Borrower in respect of such Letter of
Credit or Swing Line Loan in an amount at least equal to the aggregate amount of
the unreallocated obligations (contingent or otherwise) of such Defaulting
Lender or Potential Defaulting Lender in respect of such Letter of Credit or
Swing Line Loan, or the Borrower makes other arrangements satisfactory to the
Administrative Agent, the Issuing Bank and the Swing Line Lender, as the case
may be, in their sole discretion to protect them against the risk of non-payment
by such Defaulting Lender or Potential Defaulting Lender;

 

provided that (a) the sum of each Non-Defaulting Lender’s total Revolving Credit
Exposure  may not in any event exceed the Revolving Credit Commitment of such
Non-Defaulting Lender, and (b) neither any such reallocation nor any payment by
a Non-Defaulting Lender pursuant thereto nor any such Cash Collateralization or
reduction will constitute a waiver or release of any claim the Borrower, the
Administrative Agent, the Issuing Bank, the Swing Line Lender or any other
Lender may have against such Defaulting Lender or Potential Defaulting Lender,
or cause such Defaulting Lender or Potential Defaulting Lender to be a
Non-Defaulting Lender;

 

--------------------------------------------------------------------------------


 

(4)           with the written approval of the Administrative Agent, the
Borrower may terminate (on a non-ratable basis) the unused amount of the
Revolving Credit Commitment of a Defaulting Lender, provided that such
termination will not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent, the Issuing Bank, the Swing Line Lender or
any Lender may have against such Defaulting Lender;

 

(5)           any amount paid by the Borrower for the account of a Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity payments or other amounts) will not be paid or distributed to such
Defaulting Lender, but will instead be applied by the Administrative Agent, to
the fullest extent permitted by law, in the following order of priority:  first
to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent under this Agreement, second to the payment of any amounts
owing by such Defaulting Lender to the Issuing Bank under this Agreement, and
third to pay amounts owing under this Agreement to such Defaulting Lender or as
a court of competent jurisdiction may otherwise direct; and

 

(6)           such Defaulting Lender will not be entitled to fees accruing
during such period pursuant to Section 2.04(b) (without prejudice to the rights
of the Lenders other than Defaulting Lenders in respect of such fees) to the
extent that a portion of the LC Exposure of such Defaulting Lender is
reallocated to the Non-Defaulting Lenders pursuant to clause (2), such fees that
would have accrued for the benefit of such Defaulting Lender will instead accrue
for the benefit of and be payable to such Non-Defaulting Lenders, pro rata in
accordance with their respective Revolving Credit Commitments.

 

(b)           If the Borrower, the Administrative Agent, the Issuing Bank and
the Swing Line Lender agree in writing in their discretion that a Lender that is
a Defaulting Lender or a Potential Defaulting Lender should no longer be deemed
to be a Defaulting Lender or Potential Defaulting Lender, as the case may be,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, the LC Exposure and Swing Line Exposure of the other Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Credit
Commitment, and such Lender will purchase at par such portion of outstanding
Revolving Credit Loans of the other Lenders and/or make such other adjustments
as the Administrative Agent may determine to be necessary to cause the Revolving
Credit Exposure of the Lenders to be on a pro rata basis in accordance with
their respective Revolving Credit Commitments, whereupon such Lender will cease
to be a Defaulting Lender or Potential Defaulting Lender and will be a
Non-Defaulting Lender (and such Revolving Credit Exposure of each Lender will
automatically be adjusted on a prospective basis to reflect the foregoing) and
if any cash collateral has been posted with respect to such Defaulting Lender or

 

--------------------------------------------------------------------------------


 

Potential Defaulting Lender, the Administrative Agent will promptly return such
cash collateral to the Borrower; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender or Potential Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender or
Potential Defaulting Lender.

 

(f)            Section 11.01 of the Credit Agreement is hereby amended by the
addition of the following subsection (e) to such Section:

 

(e)           In addition to the foregoing, if a Lender becomes, and during the
period it remains, a Defaulting Lender, and if any Default has arisen from a
failure of the Borrower to comply with Section 5.07(a), then the Issuing Bank
and the Swing Line Lender may, upon prior written notice to the Borrower and the
Administrative Agent, resign as Issuing Bank or as Swing Line Lender, as the
case may be, effective at the close of business Atlanta, Georgia time on a date
specified in such notice (which date may not be less than five Business Days
after the date of such notice).

 

2.             Acknowledgment. The Lenders executing this Amendment acknowledge
and agree that, notwithstanding anything in the Credit Agreement or any other
Loan Document to the contrary, (i) the Revolving Credit Loans held by Aurora
Bank FSB (formerly known as Lehman Brothers Bank, FSB, “Aurora Bank”) in an
aggregate principal amount of up to $4,333,333.33 and (ii) the unfunded
Revolving Credit Commitments held by Aurora Bank in an aggregate principal
amount of up to $15,666,666.67, will be assigned to Buckeye Energy Holdings LLC,
an Affiliate of the Borrower (the “Borrower’s Affiliate”), provided that all
Revolving Credit Loans then outstanding are immediately and permanently repaid
in full by the Borrower (collectively, all transactions described in this
Section 2, the “Affiliate Sale”).

 

3.             Consents.  As requested by the Borrower, notwithstanding anything
to the contrary set forth in the Credit Agreement, the Lenders executing this
Amendment agree that immediately upon the Affiliate Sale having been
consummated, the Revolving Credit Commitment held by the Borrower’s Affiliate
may (and shall) be terminated in full, with no corresponding termination or
reduction in the Revolving Credit Commitments of the other Lenders;

 

provided, however, the foregoing consent from the Lenders is subject to (i) all
(and not less than all) of the steps set forth below in this Section 3 occurring
substantially contemporaneously and on or prior to August 31, 2009, and
(ii) satisfaction of the conditions precedent set forth in Section 4 below.

 

Immediately upon the termination of the Revolving Credit Commitment held by the
Borrower’s Affiliate as contemplated in the immediately preceding sentence, the
Percentage Share of the

 

--------------------------------------------------------------------------------


 

Borrower’s Affiliate’s LC Exposure and the Percentage Share of the Borrower’s
Affiliate’s  Swing Line Exposure will automatically be reallocated among all
other Lenders pro rata in accordance with their respective Revolving Credit
Commitments.

 

The foregoing consents shall in no way be deemed to waive, alter or otherwise
modify the provisions of Section 2.04, relating to the payment of facility fees
or any other provisions under the Credit Agreement relating to the payment of
any other amounts thereunder, in each case, on a ratable basis according to the
amount of each Lender’s respective Revolving Credit Commitment thereunder, all
of which remain in full force and effect as written.  In that regard, any
portion of the facility fees or any other amounts owing to Aurora Bank with
respect to its Revolving Credit Commitment through the effective date of the
Affiliate Sale, shall be paid on the date on which such facility fees or other
amounts, as applicable, are paid to the other Lenders pursuant to the Credit
Agreement, and, for the avoidance of doubt, shall cease to accrue from and after
the effective date of the Affiliate Sale.

 

4.             Conditions to Effectiveness of this Amendment. Notwithstanding
any other provision of this Amendment and without affecting in any manner the
rights of the Lenders hereunder, it is understood and agreed that this Amendment
shall not become effective, and the Borrower shall have no rights under this
Amendment, until the Administrative Agent shall have received (i) reimbursement
or payment of its costs and expenses incurred in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the reasonable fees and out-of-pocket expenses of outside counsel
for the Administrative Agent with respect thereto or otherwise outstanding and
(ii) executed counterparts to this Amendment from the Borrower, the Guarantors
and the Required Lenders.

 

5.             Representations and Warranties.  To induce the Lenders and the
Administrative Agent to enter into this Amendment, each of the Borrower, the
General Partner and the Guarantors (collectively, the “Loan Parties”) hereby
represents and warrants to the Lenders and the Administrative Agent that:

 

(a)           The execution and delivery by such Loan Party of this Amendment
and the performance of this Amendment and the Credit Agreement as amended hereby
(i) are within such Loan Party’s power and authority; (ii) have been duly
authorized by all necessary partnership, limited liability company, partner
and/or member action; (iii) are not in contravention of any provision of such
Loan Party’s certificate of formation, certificate of partnership, partnership
agreement, operating agreement or other organizational documents; (iv) do not
violate any law or regulation, or any order or decree of any Governmental
Authority; (v) do not conflict with or result in the breach or termination of,
constitute a default under or accelerate any performance required by, any
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which such Loan Party or any of its Subsidiaries is a party or by which such
Loan Party or any such Subsidiary or any of their respective property is bound;
(vi) do not result in the creation or imposition of any Lien upon any of the
property of such Loan Party or any of its Subsidiaries; and (vii) do not require
the consent or approval of any Governmental Authority or any other Person;

 

--------------------------------------------------------------------------------


 

(b)           This Amendment has been duly executed and delivered for the
benefit of or on behalf of each Loan Party and constitutes a legal, valid and
binding obligation of each Loan Party, enforceable against such Loan Party in
accordance with its terms except as the enforceability hereof may be limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium and
other similar laws of general application relating to or affecting creditors’
rights and general principles of equity; and

 

(c)           After giving effect to this Amendment, the representations and
warranties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects, and no Default or Event of Default
has occurred and is continuing as of the date hereof.

 

6.             Reaffirmations and Acknowledgments.

 

Each Guarantor consents to the execution and delivery by the Borrower of this
Amendment and jointly and severally ratifies and confirms the terms of its
Guaranty with respect to the Debt now or hereafter outstanding under the Credit
Agreement as amended hereby and all promissory notes issued thereunder. Each
Guarantor acknowledges that, notwithstanding anything to the contrary contained
herein or in any other document evidencing any Debt of the Borrower to the
Lenders or any other obligation of the Borrower, or any actions now or hereafter
taken by the Lenders with respect to any obligation of the Borrower, its
Guaranty (i) is and shall continue to be a primary obligation of such Guarantor,
(ii) is and shall continue to be an absolute, unconditional, joint and several,
continuing and irrevocable guaranty of payment, and (iii) is and shall continue
to be in full force and effect in accordance with its terms.  Nothing contained
herein to the contrary shall release, discharge, modify, change or affect the
original liability of the Guarantors under the Guaranties.

 

7.             Effect of Amendment.  Except as set forth expressly herein, all
terms of the Credit Agreement, as amended hereby, and the other Loan Documents
shall be and remain in full force and effect and shall constitute the legal,
valid, binding and enforceable obligations of the Borrower to the Lenders and
the Administrative Agent.  The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement.  This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement.

 

8.             Governing Law.   This Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of New York and all
applicable federal laws of the United States of America.

 

9.             No Novation.  This Amendment is not intended by the parties to
be, and shall not be construed to be, a novation of the Credit Agreement or an
accord and satisfaction in regard thereto.

 

10.           Counterparts.  This Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, each of which shall
be deemed an original and all

 

--------------------------------------------------------------------------------


 

of which, taken together, shall be deemed to constitute one and the same
instrument.  Delivery of an executed counterpart of this Amendment by facsimile
transmission or by electronic mail in pdf form shall be as effective as delivery
of a manually executed counterpart hereof.

 

11.           Costs and Expenses.  The Borrower agrees to pay on demand all
reasonable costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the reasonable fees and out-of-pocket expenses of outside counsel
for the Administrative Agent with respect thereto.

 

12.           Binding Nature.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.

 

13.           Entire Understanding.  This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotiations or agreements, whether written or oral,
with respect thereto.

 

[Signature Pages To Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Borrower and the Guarantors, by their
respective authorized officers as of the day and year first above written.

 

 

 

BORROWER:

 

 

BUCKEYE PARTNERS, L.P.

 

 

 

 

By:

Buckeye GP LLC, its general partner

 

 

 

 

By:

/s/  William H. Schmidt, Jr.

 

 

Name:

William H. Schmidt, Jr.

 

 

Title:

Vice President, General Counsel and Secretary

 

 

 

 

GUARANTORS:    BUCKEYE PIPE LINE COMPANY, L.P.

 

 

 

 

By

MAINLINE L.P.

 

 

its General Partner

 

 

 

 

 

By MAINLINE GP, INC.

 

 

      its General Partner

 

 

 

 

 

By: 

/s/  William H. Schmidt, Jr.

 

 

 

Name:

William H. Schmidt, Jr.

 

 

 

Title:

Vice President, General Counsel and Secretary

 

 

 

 

BUCKEYE PIPE LINE HOLDINGS, L.P.

 

 

 

 

By

MAINLINE L.P.

 

 

its General Partner

 

 

 

 

 

By MAINLINE GP, INC.

 

 

      its General Partner

 

 

 

 

 

By: 

/s/  William H. Schmidt, Jr.

 

 

 

Name:

William H. Schmidt, Jr.

 

 

 

Title:

Vice President, General Counsel and Secretary

 

 

 

 

BUCKEYE GULF COAST HOLDINGS I, LLC

 

 

 

 

 

By:

/s/  William H. Schmidt, Jr.

 

 

 

Name:

William H. Schmidt, Jr.

 

 

 

Title:

Vice President, General Counsel and Secretary

 

--------------------------------------------------------------------------------


 

 

BUCKEYE GULF COAST HOLDINGS II, LLC

 

 

 

 

 

By: 

/s/  William H. Schmidt, Jr.

 

 

 

Name:

William H. Schmidt, Jr.

 

 

 

Title:

Vice President, General Counsel and Secretary

 

 

 

 

BUCKEYE GULF COAST PIPE LINES, L.P.

 

 

 

 

By

BUCKEYE GULF COAST HOLDINGS I, LLC

 

 

its General Partner

 

 

 

 

 

By: 

/s/  William H. Schmidt, Jr.

 

 

 

Name:

William H. Schmidt, Jr.

 

 

 

Title:

Vice President, General Counsel and Secretary

 

 

 

 

BUCKEYE TERMINALS, LLC

 

 

 

 

 

By: 

/s/  William H. Schmidt, Jr.

 

 

 

Name:

William H. Schmidt, Jr.

 

 

 

Title:

Vice President, General Counsel and Secretary

 

 

 

 

NORCO PIPE LINE COMPANY, LLC

 

 

 

 

 

By: 

/s/  William H. Schmidt, Jr.

 

 

 

Name:

William H. Schmidt, Jr.

 

 

 

Title:

Vice President, General Counsel and Secretary

 

 

 

 

EVERGLADES PIPE LINE COMPANY, L.P.

 

 

 

 

By

MAINLINE L.P.

 

 

its General Partner

 

 

 

 

 

By MAINLINE GP, INC.

 

 

      its General Partner

 

 

 

 

 

By: 

/s/  William H. Schmidt, Jr.

 

 

 

Name:

William H. Schmidt, Jr.

 

 

 

Title:

Vice President, General Counsel and Secretary

 

--------------------------------------------------------------------------------


 

 

WOOD RIVER PIPE LINES LLC

 

 

 

 

 

By: 

/s/  William H. Schmidt, Jr.

 

 

 

Name:

William H. Schmidt, Jr.

 

 

 

Title:

Vice President, General Counsel and Secretary

 

 

 

 

BUCKEYE PIPE LINE TRANSPORTATION LLC

 

 

 

 

 

By: 

/s/  William H. Schmidt, Jr.

 

 

 

Name:

William H. Schmidt, Jr.

 

 

 

Title:

Vice President, General Counsel and Secretary

 

 

 

 

BUCKEYE TEXAS PIPE LINE COMPANY, L.P.

 

 

 

 

By

BUCKEYE GULF COAST HOLDINGS I, LLC

 

 

its General Partner

 

 

 

 

 

By: 

/s/  William H. Schmidt, Jr.

 

 

 

Name:

William H. Schmidt, Jr.

 

 

 

Title:

Vice President, General Counsel and Secretary

 

 

 

 

BUCKEYE NGL PIPE LINES LLC

 

 

 

 

 

By: 

/s/  William H. Schmidt, Jr.

 

 

 

Name:

William H. Schmidt, Jr.

 

 

 

Title:

Vice President, General Counsel and Secretary

 

 

 

 

FERRYSBURG TERMINAL, LLC

 

 

 

 

 

By: 

/s/  William H. Schmidt, Jr.

 

 

 

Name:

William H. Schmidt, Jr.

 

 

 

Title:

Vice President, General Counsel and Secretary

 

--------------------------------------------------------------------------------


 

LENDER, ISSUING BANK

 

 

AND AGENT:

SUNTRUST BANK

 

 

 

 

By:

/s/  Carmen J. Malizia

 

 

Name:

Carmen J. Malizia

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

 

 

By:

/s/  Adam H. Fey

 

 

Name:

Adam H. Fey

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

 

 

 

By:

/s/  Todd Mogil

 

 

Name:

Todd Mogil

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS

 

 

 

 

By:

/s/  Richard Hawthorne

 

 

Name:

Richard Hawthorne

 

 

Title:

Director

 

 

By:

/s/  Juan Carlos Sandoval

 

 

Name:

Juan Carlos Sandoval

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

By:

/s/  Thomas Okamoto

 

 

Name:

Thomas Okamoto

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

By:

/s/  Christina Faith

 

 

Name:

Christina Faith

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND plc

 

 

 

 

By:

/s/  Matthew Main

 

 

Name:

Matthew Main

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK

 

 

 

 

By:

/s/  Melissa James

 

 

Name:

Melissa James

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.

 

 

 

 

By:

/s/  Christina Faith

 

 

Name:

Christina Faith

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH

 

 

 

 

By:

/s/  Irja R. Otsa

 

 

Name:

Irja R. Otsa

 

 

Title:

Associate Director, Banking Products Services, U.S.

 

 

 

 

 

By:

/s/  Mary E. Evans

 

 

Name:

Mary E. Evans

 

 

Title:

Associate Director, Banking Products Services, U.S.

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A. successor by merger to MERRILL LYNCH BANK USA

 

 

 

 

By:

/s/  Adam H. Fey

 

 

Name:

Adam H. Fey

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

WILLIAM STREET CREDIT CORPORATION

 

 

 

 

By:

/s/ John Makrinos

 

 

Name:

John Makrinos

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

AURORA BANK FSB

 

 

 

 

By:

/s/  Theodore Janulis

 

 

Name:

Theodore Janulis

 

 

Title:

Chairman

 

--------------------------------------------------------------------------------